DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions – Species
Applicant’s election without traverse of species (b), in which the TRPV1 agonist is around the magnetic particle in the reply filed on 10 November 2020 is acknowledged.

Information Disclosure Statement
References #27 and #31 of the IDS submitted on 7 November 2019 has been crossed out as no reference publication date has been provided. Such publication dates are necessary for IDS reference listings; see MPEP 609.04(a)(I), seventh paragraph in section.


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the claim limitation requiring "metabolic products thereof" (i.e. metabolic products of the previously recited drugs) does not appear to be adequately described.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. An adequate written description of a chemical invention also requires a precise definition, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See also Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1176-77 (Fed. Cir. 2010). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). See also MPEP 2163. 
Here, the state of the art is poorly developed with regard to the claimed subject matter, as confirmed by Chanda et al. (Drug Metabolism and Disposition, Vol. 36, No. 4, 2008, pages 670-675). Chanda et al. (hereafter referred to as Chanda) is drawn to metabolism of capsaicin, as of Chanda, title and abstract, and also teaches metabolism of norhydrocapsaicin, dihydrocapsaicin, homocapsaicin, and homodihydrocapsaicin, as of Chanda, page 670, right column. Chanda teaches that limited information is available regarding metabolism of capsaicin, as of Chanda, page 673, right column, discussion section. Only a small number of metabolites are taught, as of Chanda, page 674, Figure 3, and page 675, Figure 4.
Conversely, the specification discloses only the term “metabolic products thereof" as of page 9, paragraph 0026 of the instant specification. The specification does not disclose or reduce to practice a single metabolic product of capsaicin or any other TRPV1 agonist. As such, this is not viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of those specific species as 


Close Prior Art – No Rejection
The instant claims are drawn to a method of making a magnetically responsive pharmaceutical. As best understood by the examiner, the composition made by the claimed method would have had the structure taught by figure 1A of the instant application, which is reproduced below.

    PNG
    media_image1.png
    397
    353
    media_image1.png
    Greyscale

In the above-reproduced structure, item #102 refers to the magnetic nanoparticle, item #104 refers to the TRPV1 protein agonist, and item #106 refers to the polymer layer, as of paragraph 0021 of the instant specification as filed. As best understood by the examiner, the result of performing the claimed method would have been the formation of the above-described structure.
Verma Reference: As close prior art, the examiner cites Verma et al. (Journal of Nanobiotechnology 2013, 11:1, pages 1-12). Verma et al. (hereafter referred to as Verma) is drawn to magnetic nanoparticles coated with a poly(lactic-co-glycolic) acid (PLGA) polymer and an active agent, and a method of making such particles, as of Verma, page 1. The structure produced by the method of Verma is shown as of page 2 of Verma, reproduced below.

    PNG
    media_image2.png
    434
    674
    media_image2.png
    Greyscale

Even if, purely en arguendo, the quercetin in Verma were to have been replaced with TRPV1 protein agonist, the structure of Verma still would have differed from the product produced by the claimed method. This is because, in the case of Verma, a single layer of polymer and active agent appears to coat the magnetic nanoparticle. In contrast, in the product made by the instantly claimed method, the TRPV1 protein agonist coats the magnetic nanoparticle, and the polymer coats the TPRV1 protein agonist.


FeCl2 (12 mM) and FeCl3 (24 mM) were dissolved in 25 ml HCl (0.4 M) solution. The precursors were added drop-wise to a degassed 0.5 M NaOH solution at 40°C. The mixture was stirred for 1 h, and then cooled to room temperature. The MNPs were subjected to magnetic separation and then washed repeatedly with water until neutral pH was reached. Next, MNPs were surface coated by o/w emulsification of 4 ml acetone:dichloromethane (1:2) contained 100 mg PLGA (Sigma-Aldrich Ireland Ltd., Wicklow, Ireland), 50 μl of 10 mg/ml MNP, and 20 mg quercetin (where appropriate). The mixture was added to 12 ml of 0.3% polyvinyl alcohol aqueous solution (15,000 g/M). The mixture was emulsified under a sonic tip for 30 seconds, the emulsion was then added to 50 ml of 0.3% polyvinyl alcohol solution and stirred overnight to remove the organic phase. The suspension was then centrifuged at 3000 g and subsequently re-dispersed in water several times to remove excess polyvinyl alcohol.
 
In the above-reproduced paragraph, active agent and polymer (PLGA) appear to have been introduced to the magnetic nanoparticle in the same step. This differs from the claimed invention in which the active agent is introduced in the second step, and the polymer in the last step. There would have been no motivation for the skilled artisan to have modified the method of Verma to have deposited the active agent prior to coating with the polymer. Also, there would have been no reasonable expectation that this modification would have successfully produced a drug delivery vehicle. Additionally, iti s noted that the method of Verma does not include ammonium hydroxide as a reagent used in the method of making the composition of Verma.
Gruettner Reference: As relevant prior art, the examiner cites Gruettner et al. (US 2005/0271745 A1). Gruettner et al. (hereafter referred to as Gruettner) teaches a 

    PNG
    media_image3.png
    402
    541
    media_image3.png
    Greyscale

Nevertheless, the method of Gruettner appears to differ from the claimed invention at least because the method of Gruettner appears to result in a two layer product comprising an iron oxide core and a dextran polymer layer, as of Gruettner, figure 1, reproduced below.

    PNG
    media_image4.png
    394
    499
    media_image4.png
    Greyscale

There is no indication that Gruettner teaches an intermediate layer of a TRPV1 protein agonist around the magnetic nanoparticle that is coated with the biodegradable polymer.



Commonly Assigned Patents – No Double Patenting
The examiner cites the following US Patents. The cited US Patents have common inventors and appear to be commonly assigned with the instant application.
US Patent 10,456,467: Claim 1 of the ‘467 patent is drawn to a method for making a magnetically responsive pharmaceutical. This method entails co-precipitating ferromagnetic salts and a TRPV1 protein agonist, followed by coating the particle thus formed with a polymer. As best understood by the examiner, this method would have 

    PNG
    media_image5.png
    472
    789
    media_image5.png
    Greyscale

The skilled artisan would have understood that the above-shown composition would have had a different structure than the composition produced by the claimed method, which would have had the structure shown in figure 1A of the instant application, which is reproduced below.

    PNG
    media_image1.png
    397
    353
    media_image1.png
    Greyscale

As such, no double patenting rejection has been written over the claims of the ‘467 patent.
US Patent 9,782,481: The claims of the ‘481 patent are drawn to a magnetic responsive pharmaceutical. Claim 1 of the ‘481 patent recites a composition comprising a magnetic nanoparticle, a first TRPV1 agonist interspersed in the magnetic nanoparticle, a second TRPV1 agonist coating the magnetic nanoparticle with the first TRPV1 agonist, and a polymer layer coating both the magnetic nanoparticle and the second TRPV1 agonist layer. Nevertheless, the ‘481 claims are composition claims, and do not recite the method by which the invention of the ‘481 claims has been made. As such, no double patenting rejection over the claims of the ‘481 patent has been written by the examiner.
US Patent 9,320,749: The claims of the ‘749 patent are drawn to a magnetic nanoparticle comprising a TRPV1 agonist forming an intermediate layer surrounding the magnetic nanoparticle, and a polymer forming an exterior layer surrounding both the intermediate TRPV1 agonist layer and inner magnetic nanoparticle. As such, the composition recited by the claims of the ‘749 patent appears to be essentially the same as the composition made by the method of the instant claims. Nevertheless, the claims of the ‘749 patent do not recite the method by which the instantly claimed composition is made, nor would it have been prima facie obvious for the skilled artisan to have underwent the steps of the claimed method in view of the limitations of the claims of the ‘749 patent. As such, no double patenting rejection over the claims of the ‘749 patent has been written by the examiner.


Allowable Subject Matter
Claims 1-3 and 6-17 are allowable.
Claims 1-3 and 6-17 are not subject to a prior art rejection. See the explanation above, provided by the examiner, explaining why claims 1-3 and 6-17 are not rejected as anticipated or obvious over the Verma or Gruettner references. Also see the explanation above, provided by the examiner, explaining why 1-3 and 6-17 are not rejected on the grounds of non-statutory double patenting over the claims of US Patents 10,456,467, 9,782,481, or 9,320,749. As no rejections under 35 U.S.C. 112 appear to be applicable in regards to claims 1-3 and 6-17, these claims appear to be in condition for allowance.


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612